Citation Nr: 0501761	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  98-17 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to a chronic lung disability to 
include emphysema and chronic obstructive pulmonary disorder 
(COPD); and, if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and November 1998 rating 
decisions of the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO, in 
pertinent part, denied entitlement to service connection for 
emphysema, claimed as due to smoking in service, on either a 
direct or remote onset basis.

During the pending appeal, based on the veteran's changes of 
address, the claims file was subsequently transferred to Fort 
Harrison, Montana, then to Oakland, California, and back to 
Fort Harrison, Montana.   

The veteran presented oral testimony at a videoconference 
hearing in April 2004 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is associated with 
the claims file.


FINDINGS OF FACT

1.  In an October 1981 rating decision, the RO denied 
entitlement to service connection for a lung disability.  The 
veteran did not appeal that decision, and it became final.  

2.  Evidence received since the final October 1981 RO 
decision is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
entitlement to service connection for lung disability.

3.  Service medical records show that, in service, the 
veteran was treated for pneumonia which resolved without 
residuals.

4.  There is no competent medical evidence of record relating 
the veteran's current lung disorders to any disease or injury 
which occurred during active military service.

5.  Evidence of record shows that a claim from the veteran 
for entitlement to service connection for a lung disorder, 
based upon post-service manifestation due to smoking in 
service, was received after June 9, 1998.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a chronic lung 
disability has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A chronic lung disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.300, 3.303, 3.304 (2004); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in July 1998.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in July 2003, the RO informed the appellant 
of the VCAA and its effect on his claim.  The letter was 
returned as undeliverable, and was resent with another VCAA 
letter in January 2004.  In addition, the appellant was 
advised, by virtue of a detailed November 1998 statement of 
the case (SOC) and supplemental statements of the case (SSOC) 
dated in February 1999, July 2000, and March 2004, issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that, at the Board 
videoconference hearing in April 2004, the undersigned 
Veterans Law Judge discussed the provisions of the VCAA and 
whether there was any other evidence that the veteran could 
submit or that VA should attempt to secure for him.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

A.  Reopening a Claim - Finality and Materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).  Absent an appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based upon evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was has been amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Since the veteran's claim is based in part upon the 
contention that his smoking cigarettes in service 
subsequently caused his lung disease, the Board will discuss 
legislation enacted by Congress which specifically applies to 
such claims.  See Public Law No. 105-206, § 9014, 112 Stat. 
865 (1998).  In April 2001, VA issued an implementing 
regulation, 38 C.F.R. § 3.300, reflecting the statutory 
provision stating that a disability or death will not be 
service connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2002).   
In pertinent part, 38 C.F.R. § 3.300 provides that "(a) for 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  Id.  
However, service connection is not precluded where "[t]he 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service."  Id.  For purposes of the regulation, "otherwise 
shown" means that the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service.  Id.

III.  Factual background

A review of the file shows that the veteran filed a previous 
claim for entitlement to service connection for a lung 
disability.  Based upon review of the service medical records 
and the report of a VA Compensation and Pension (C&P) 
examination in May 1961, the RO denied the claim in a rating 
decision in May 1961.  The veteran was notified of this 
decision by letter dated in May 1961.  He did not initiate an 
appeal, and therefore that decision was final.  

The service medical records show that the veteran was treated 
for bronchial pneumonia in service, and then discharged to 
duty.  At the separation examination in May 1957, the 
examiner noted that the veteran had had a good recovery from 
bronchopneumonia.  The clinical evaluation was normal for 
lungs and chest.  No lung disability was diagnosed at the May 
1961 VA C&P examination.

In a rating decision in October 1981, in pertinent part, the 
RO denied entitlement to non-service-connected disability 
pension, and notified the veteran by letter dated in November 
1981 that the evidence did not establish service connection 
for several disabilities, to include a lung disability.  The 
veteran initiated an appeal and, in a statement of the case, 
was notified that new and material evidence had not been 
submitted to reopen his claim for service connection for a 
lung disability.  The veteran did not perfect his appeal.  
Therefore, that decision was final.  

In connection with another claim for pension, the veteran was 
afforded a VA C&P general medical examination in February 
1991, with special attention to problems which did not 
include a lung disorder.  The clinical findings included a 
notation that the lungs were clear to auscultation and 
percussion.  The breath sounds were decreased throughout.  
There was no diagnosis of a lung disorder. 

The veteran filed an informal claim for entitlement to 
service connection for emphysema, on a VA Form 21-4138 
(Statement in Support of Claim) which was signed by the 
veteran and dated on June 28, 1998.  Therein, he stated that 
he had started smoking in service in 1954, and had been 
diagnosed with emphysema 6-7 years before filing the claim.  
He was claiming that his lung disorder was due to his smoking 
in service.  The claim is stamped as received by his 
representative, VFW, in Portland on July 8, 1998.  Then, 
under a cover letter from VFW dated on July 8, 1998, the 
claim was submitted to the Portland RO, with a copy directed 
to the Jackson County Veterans Service Office.  The form was 
date stamped as received at the RO on July 9, 1998.  

After the RO notified the veteran that his claim was denied 
because the law prohibits service connection based upon post-
service manifestation of smoking-related illness, he filed a 
notice of disagreement (NOD) in August 1998.  He argued that 
it is not fair that veterans who filed such claims before 
June 9, 1998, can receive benefits and "the rest of us 
can't."

VA treatment records received in January 1999 show that chest 
X-rays in June 1990 show COPD.  In September 1991, chest X-
rays show no acute disease.  A May 1993 chest X-ray, when 
compared to the June 1990 X-ray, shows that the cardiac 
silhouette, osseous structures, and lung fields were free of 
acute disease and that COPD was present.  The impression was 
COPD, with no acute infiltrates.  The report of a February 
1994 X-ray shows COPD and no change since May 1993.  

In April 1996, findings were consistent with obstructive 
airway disease, showing no significant change from the prior 
study.  In January 1998, the impression was COPD with left 
lower lobe infiltrate.  In April 1998, the pertinent X-ray 
impression was pulmonary hyper-expansion, noted to be of 
moderate degree, that was consistent with emphysema.  An 
element of obstructive lung disease could not be excluded.  
In September 1998, he was seen for follow-up with complaints 
of shortness of breath.  The impression was moderately severe 
COPD, and it was noted that the veteran continued to be a 
smoker.  An X-ray a week later September 1998 had an 
impression of severe COPD.  

The veteran's brother wrote in May 1999 that the veteran did 
not use any tobacco before entering the service.  The veteran 
also submitted a newspaper clipping of a letter to the editor 
from A.F. regarding the risks of smoking cigarettes, wherein 
he mentions that a lot of young men got started on free 
cigarettes while in military service.  

Private medical records show that in March 2003 a chest X-ray 
showed COPD with probable left lower lobe pneumonia.  An X-
ray made three days later showed a stable appearance of small 
left lower lobe consolidation and pleural effusion.  He was 
hospitalized in February 2003 for bronchitis/COPD 
exacerbation and, after treatment, went home.  In March 2003, 
he had severe complaints and was hospitalized for  
respiratory failure due to COPD exacerbation, probably 
triggered by acute bronchitis.  After a week of treatment he 
was discharged.  The pertinent final diagnoses were left 
lower lobe pneumonia and COPD exacerbation.  

Private treatment records show periodic appointments for 
follow-up of his COPD.  In February 2004, the veteran 
submitted an authorization form to obtain VA medical records, 
and added that he did not have anything more to submit.  
Additional VA outpatient treatment records were secured and 
these show periodic visits for respiratory complaints.  In 
March 2004 the veteran wrote that he did not have anything 
else to submit.   

At the personal hearing in April 2004, the veteran's 
representative stated that the veteran and his previous 
representative were aware of the time frame when the law 
changed for claims based on disease attributable to the use 
of tobacco products during active service.  The veteran had 
instructed his representative at that time to submit the 
claim in an appropriate time frame, however, the 
representative did not submit the claim prior to June 9, 
1998.  The previous representative was identified as a county 
veterans service officer.  The veteran testified that the 
representative told him to put in the claim early and got out 
all the paperwork which the veteran signed, and that the 
representative was supposed to mail it in before June 9, 
1998.  He had presumed that was done.  The veteran's present 
representative was not certain who had entered the date of 
June 20, 1998, on the form that goes along with the 
signature.  The veteran was questioned as to whether there 
was any other basis whereby he believed service connection 
would be warranted which would not implicate the statute 
about smoking-related disabilities.  The veteran testified 
that his assertion was that he began smoking in service and 
the smoking caused his lung disability.  The veteran was 
unsure whether there was additional evidence that would help 
with his claim that VA could assist in obtaining.  The 
representative acknowledged that the earliest date for the 
claim that he could determine from the record was July 9, 
1998.  

IV.  Analysis

The veteran contends that his claim should be considered as 
having been received in a timely fashion for entitlement to 
service connection for emphysema due to smoking in service.  
He further contends that the evidence he has warrants a grant 
of his claim for service connection for a chronic lung 
disability.  

As discussed above, the last final decision in this case was 
an October 1981 rating decision.  In July 1998, the veteran 
attempted to reopen his claim for service connection for a 
lung disorder.  The Board notes that the RO apparently 
determined that new and material evidence had been submitted 
to reopen the claim, and decided the claim on the merits as 
indicated in the rating decision issued in November 1998.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the VARO in November 1998 
reopened the claim, the issue before the Board is as stated 
on the first page of the present decision.

The evidence received into the record since the October 1981 
determination that denied entitlement to service connection 
for a lung disorder includes statements from the veteran 
about his lung disorder, and VA and private medical treatment 
records showing a lung disorder.  In the Board's opinion, 
such evidence, presumed credible for this purpose, is new, it 
does bear directly and substantially on the question of 
service connection for a lung disorder, and it is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  This is particularly true in view of 
the low threshold required to establish new and material 
evidence under the Hodge precedent, supra. 

The Board finds that the additional evidence, when viewed 
with that previously of record is new and material evidence 
as defined by the regulation, is not cumulative and 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  Accordingly, we 
concur with the RO's finding in this regard, and the claim 
may be reopened.  38 U.S.C.A. § 5108.  The Board will proceed 
to evaluate the merits of the claim.  The veteran will not be 
prejudiced thereby, as he has been advised of the law and 
regulations pertaining to entitlement to service connection 
and has been afforded an opportunity to present argument and 
evidence in support of his claim; moreover, the RO has 
considered the claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran's primary contention is that his current lung 
disorder, although it arose and was diagnosed after service, 
is due to his smoking in service.  In this regard, Congress 
has prohibited the grant of service connection for any 
disability on the basis that such disability resulted from a 
disease attributable to the use of tobacco products during 
the veteran's active service.  That legislative ban applies 
to all claims filed after June 9, 1998.  See 38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300 (2004).  Therefore, as a matter of 
law, any claims received by VA on or after June 10, 1998, are 
subject to this restriction.  

The veteran contends that he submitted his claim form to a 
county veterans service officer for forwarding to VA in time 
for receipt of his claim prior to the June 9, 1998, cut-off 
date.  It appears that VFW was his appointed representative 
at that time, as the evidence of record shows that the 
veteran designated the VFW as his representative in October 
1990.  Such appointment evidently remained in force until a 
new appointment was signed in November 1999, in favor of the 
Montana Veterans Affairs Division.  Then, in December 2000, 
the veteran again appointed VFW as his representative.

As noted above, the informal claim form bears the veteran's 
signature, and the space for the date signed has the date 
written as "6-28-98", which is after the June 9, 1998 cut-
off date for such claims established by Congress.  The 
veteran, through his representative, acknowledged that date, 
and was unable to provide an explanation.  Based upon the 
evidence, the Board finds that the veteran signed the claim 
on June 28, 1998, as shown on the form, and it was received 
at the RO on July 9, 1998.  Accordingly, it is clear that the 
claim was received after June 9, 1998.  

Further, the Board notes that, in his notice of disagreement, 
received in August 1998 and in his substantive appeal 
received in November 1998, the veteran contended only that it 
is not, in his opinion, fair that veterans who filed claims 
based upon smoking-related illnesses on or before June 9, 
1998, could receive benefits and those who filed after that 
date could not.  He claimed that he started smoking in the 
military and that his emphysema was from smoking.  

Although, more recently, the veteran testified at his hearing 
that he was aware of the deadline for filing tobacco related 
claims, in his substantive appeal received in November 1998, 
only several months after his claim was filed and had been 
denied, he asserted that he was not notified there was a cut-
off date for such a claim, and was not aware that these 
claims would not be considered after the cut-off date.  He 
did not make any contentions in his NOD or in the substantive 
appeal that his claim had been filed on or prior to June 9, 
1998.  

Prior to June 10, 1998, service connection for disability 
manifested at a time remote from service, based upon use in 
service, was permitted.  See VAOPGCPREC 2-93.  However, the 
legislation enacted in 1998 barred such claims for the 
future.  With all due respect for the veteran's feelings 
regarding whether or not the act passed by Congress is fair, 
the Board is bound by this law.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  As noted, the veteran's claim was not received 
until July 1998.  Accordingly, the veteran's claim for 
service connection for a lung disorder due to tobacco use in 
service is barred by law and must be denied.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2004); see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The implementing regulation provides, however, that service 
connection is not precluded where the disability or death 
resulted from a disease or injury incurred or aggravated 
during service on a basis other than the veteran's use of 
tobacco products during service.  Id.

As discussed above, the service medical records show 
treatment in service for an acute episode of 
bronchopneumonia, which apparently resolved with no 
residuals.  At the separation examination in May 1957, the 
clinical evaluation of his lungs was normal.  In addition, no 
lung disability was diagnosed at VA C&P examinations in May 
1961 and February 1991.  The first medical evidence of record 
subsequent to service noting a lung disorder was an X-ray 
finding of COPD in January 1990, approximately 33 years after 
service.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his current lung disorder and active service on a 
basis other than use of tobacco products.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current lung disorder 
originated during service due to a cause other than use of 
tobacco products.  There is no competent medical evidence 
that the veteran currently has a lung disorder which has been 
linked to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed lung disorder and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi,14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.




ORDER

Entitlement to service connection for a chronic lung 
disability, to include emphysema and COPD, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


